PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/100,972
Filing Date: 23 Nov 2020
Appellant(s): Narasimhamurthy et al.



__________________
Emmanuel Coffy
Reg. No. 63,615
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/8/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS	
The rejection of claims 12, 14 and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn as set forth in the advisory action dated 8/13/2021.

(2) Response to Argument
	a. Examiner interpretation of term “Cascade” is Improper
	On pages 9-10 of the Brief dated 11/8/2021, Appellant’s argue that the Examiner’s interpretation of the claim element or term “Cascade” is improper because it is inconsistent with the instant specification.  Appellants stress that the term “Cascade” has definitely been given the meaning of “cell culture flow from the top trough through the bottom trough” and the specification does not assign any other meaning to the term “Cascade” in the entire specification.
	The Examiner maintains that the interpretation of the claim element or term “Cascade” in the rejection of record is proper for the following reasons:
	i) The term “Cascade” has not been given a special definition in the specification.
ii) Since the term has not been given a special definition, the claim term “Cascade” has been interpreted using a broadest reasonable interpretation.  As a result, one of ordinary skill in the art could have interpreted the term to be a single trough provided at a specific elevation, a series of troughs provided at different elevations, or a series of troughs provided at the same elevation.
	iii) While the preferred embodiment of the disclosed invention includes a plurality of troughs provided at different elevations, it is improper to import limitations from the specification into the claims.
	iv) Appellants comments are not commensurate in scope with the language of instant claim 11 since the claim only appears to require a single trough in the cascade.
	
	b. Examiner interpretation of term “trough” is Improper
On pages 10-11 of the Brief dated 11/8/2021, Appellant’s argue that the Examiner’s interpretation of the claim element or term “trough” is improper because it is inconsistent with the instant specification.  Appellants stress that the term “trough” has been well defined in the specification as a structure with an open top with an inlet, an overflow outlet at the top and a drain outlet.  Appellants stress that the claimed trough is not merely a long and narrow or shallow depression.
	The Examiner maintains that the interpretation of the claim element or term “trough” in the rejection of record is proper for the following reasons:
	i) The term “trough” has not been given a special definition in the specification.
	ii) Since the term has not been given a special definition, the claim term “trough” has been interpreted using a broadest reasonable interpretation.  As a result, one of ordinary skill in 
	iii) While the preferred embodiment of the disclosed invention includes an open top trough structure including a specific inlet, outlet and drain structure, it is improper to import limitations from the specification into the claims.
	iv) It is believed that the Examiner’s interpretation of the term “trough” is not inconsistent with that of the instant specification and claims.

	c. Examiners reading of the claim term “trough” in Schroeder is improper
	I) Bridging pages 11-12 of the Brief dated 11/8/2021, Appellant references arguments presented in the response dated 7/31/2021.
	In response, the Examiner maintains that the rejections of record are proper for the following reasons:
	a) The ‘examiner interpretation of “at least one trough” to item 400 and the claimed “a cascade” to item 40 or 40’ is an error and not supported by Schroeder” (page 9 of the response dated 7/31/2021). In response, the fact that the reference does not employ the exact language as the instant claims is immaterial if the structures referenced in the reference are structurally the same as those recited in the claims. Appellants appear to infer a specific structure is covered by the language “trough” and “cascade” but the claims do not further define the structure of the “trough” or “cascade”. Additionally, the specification does not appear to provide an exact definition with respect to these terms. It is noted that Merriam-Webster includes the following definitions when referencing “cascade” and “trough”. A “cascade” can be “something arranged or occurring in a series or in a succession of stages” and a “trough” can be “a long and narrow or 
b) and c) The “examiner interpretation of “overflow outlet” to item 44 is an error and not supported by Schroeder” and the “examiner interpretation of “overflow outlet” to item 402 is an error and not supported by Schroeder” (page 10 of the response dated 7/31/2021). In response, Appellants appear to infer a specific structure is covered by the language “overflow outlet” but the claims do not further define the structure of the “overflow outlet”. In this case, the sections (402) of the cascade (40, 401) which connect the troughs or wells (400) are considered to meet the structure of the claimed “overflow outlet” in the absence of further positively recited structure which would distinguish them over the flow regions (44, 402) in the reference of Schroeder. Additionally, note that statements of intended use carry no patentable weight in apparatus-type claims if the structures are the same and are capable of providing the same intended function. 
d) In response to comment d) (page 10 of the response dated 7/31/2021), the Examiner has explained above, while the terms of Schroeder may not be identical to those used in the instant claims, they structurally meet the instant claim language. 
e)-h) and k) In response to comments e)-h) and k) (pages 10-12 of the response dated 7/31/2021), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
i) and j) In response to comments i) and j) (pages 11-12 of the response dated 7/31/2021), again Appellants appear to be inferring that the term “cascade” requires the troughs be arranged below one another yet the instant claims are silent with respect to such specific limitations. As discussed above the term “cascade” can be “something arranged or occurring in a series or in a succession of stages” which does not require that they are arranged below one another and/or provided in a non-horizontal plane. 
l) In response to comment l) (page 12 of the response dated 7/31/2021), the reference of Goldman et al. was merely relied upon to address the use of a valve with the bottom outlet. With respect to the comment that “the examiner is completely silent on claim limitations “the cascade operative to circulate a cell culture... said at least one trough comprising an overflow outlet at the top to circulate said cell culture through said cascade...” that is operational limitations associated with the claim elements.”, the cascade identified by the Examiner in the rejection of record is structurally capable of circulating a cell culture … said at least one trough (400) comprising an overflow outlet (402) at the top to circulate said culture through said cascade (40, 40’). Again note, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 II) Page 12 of the Brief dated 11/8/2021, further emphasizes:
i) “Examiner has imagined and equated a part (400) of the structure (40) to the claim element “trough”. While, Schroeder nowhere hints or indicates any possibility of such interpretation.”
	In response and as stated in response I), a) above, the fact that the reference does not employ the exact language as the instant claims is immaterial if the structures referenced in the reference are structurally the same as those recited in the claims. Appellants appear to infer a specific structure is covered by the language “trough” and “cascade” but the claims do not further define the structure of the “trough” or “cascade”. Additionally, the specification does not appear to provide an exact definition with respect to these terms. It is noted that Merriam-Webster includes the following definitions when referencing “cascade” and “trough”. A “cascade” can be “something arranged or occurring in a series or in a succession of stages” and a “trough” can be “a long and narrow or shallow channel or depression”. As a result, element or item 40 or 40’ of Schroeder can be a “cascade” (a series) of “troughs” (depressions or wells). If Appellants are of the position that the claimed “cascade” and “troughs” are structurally different than those identified by the Examiner, it is recommended that additional structure be added to the claims to distinguish them over the structures identified by the Examiner as corresponding to the claimed elements.  It is to be noted that no such additional structure has been added by appellants.
ii) “Further, the structure so envisioned by the examiner still lack similarity and is not capable of performing the intended function. For example, the overflow outlet 44 as envisioned by the examiner is first of all outside the well 400 (that means, for trough to comprise the overflow outlet, the part 44 requires to be within the well 400).”

iii) “Similarly, if 44 is operative to cascade the cell downwards as required by the instant claim, the algae may not grow on the surface defeating the purpose of Schroeder.”
In response and as stated in response I), e)-h) and k) above, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The structure of the reference of Schroeder would be capable of collecting the settled cells in the troughs or wells (400) using outlets (404).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/William H. Beisner/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        
Conferees:
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799 



OMS Patent Services, LLC
515, Valley Street, Annex Building, Ste 1,
Maplewood, NJ 07040

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.